Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 4/29/20.
claims 1-20 pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samant U.S. Patent Application No. 2020/0206631[hereinafter Samant] in view of Pradeep U.S. Patent Application No. 2012/0083668[hereinafter Pradeep].as per claims 1, 9 and 16 Samant discloses a method comprising: 
monitoring a user emotional state while a user is engaged with a computing device(see par. 0089, emotional state of user is determined based on an analysis of historic data obtained from the emotional states of sets of users). 
detecting that the user emotional state has changed from a first emotional state to a second emotional state (see par. 0091, 0095, 0115 changes to make to the video game 112
identifying a context of the computing device( type of video game 112(see par. 0095);
determining, based on the context of the computing device, a reason ( that is determining for example, if user playing a horror game that is expected to be scary for the change from the first emotional state) (desired emotional state or positive) to the second emotional state(negative emotional or above threshold emotional state) (see par. 0034, 0095, 0099); and 
adapting the computing device to the user on the second emotional state and the reason for the change from the first emotional state to the second emotional states(the game configuration system 134 selects a video game configuration associated with the desired emotional state for the user, that is certain other embodiments game configuration system 134 may make changes to the video game 112 for other users based on the predicted emotional state of the particular user) (see par.   0100, 0102 desired emotional state and the predicted emotional state may each be converted to a numeric value on a scale where one end of the scale is associated with a particular degree of happiness and the opposite end of the scale is associated with a different degree of happiness or is associated with a degree of unhappiness) 
here though Samant describes modifying the configuration system 134 to selects a video game configuration associated with the desired emotional state for the user
in the event Samant is not clear teachings altering operation of the computing device Pradeep discloses altering operation of the computing device (see fig. 3 and pars. 0009, 0087, 0088, where, the system may continue to monitor biometric, neurological and/or 
as per claim 2, 10  and 17Samant discloses the method as recited in claim 1, the context comprising the context of the computing device at the time the user emotional state changed from the first emotional state to the second emotional state (environmental setting, such as a video game execution environment used to the computing device) (see par. fig. 1b and 0118, 0124, shows the context used on the computing device such as video game).
as per claim 3, Samant discloses the method as recited in claim 1, the context comprising environment data describing an environment in which the computing device is present and sensory data associated with the user(see par. 0118, 0124). 
as per claim 8, 15 and 20 Samant discloses the method as recited in claim 1, the determining the reason for the change from the first emotional state to the second emotional state comprising using a machine learning system to determine the reason 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456